DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/10/2022 has been entered.
 
Response to Arguments
Applicant's arguments filed 11/09/2021 is moot in view of Mills (US 2013/0092682). 

Claim Interpretation
The previous 35 U.S.C. 112(f) notification is withdrawn.

Claim Rejections - 35 USC § 112
The previous112(b) rejection is withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshino (US 6,274,859) and Mills (US 2013/0092682).

	Regarding claim 1, Yoshino discloses
A heating cooker (a high frequency heating apparatus; C43:33, Figs. 23-24

    PNG
    media_image1.png
    648
    542
    media_image1.png
    Greyscale
  
    PNG
    media_image2.png
    783
    366
    media_image2.png
    Greyscale
) comprising: 
a heating chamber (the heating chamber 4; C43:35, Figs. 23-24);

a heater (the magnetron 2; C43:36-37, Fig. 23) that heats a heated material (any food 6; C18:50, MPEP 2115) in the heating chamber; 

an image sensor (a CCD image sensor; C28:25-26) that captures the heating chamber; 

an information storage (database in a microcomputer of the control means 19; C18:55-56, Fig. 53) in which an acceptable range (a heating range; C34:2) of heating control information (the heating range coded and printed by bar codes or the like on a package of the variety box lunch; C34:63-64, which is read and stored into the database in a microcomputer of the control means 19) corresponding to an appearance characteristic (the material, shape and color from the recitations “every condition such as the material, shape, location, temperature and the like of the food 6”; C18:56-58 and “color”; C28:26) is registered, 
wherein the acceptable range includes a value (the inherently numeric value of “the energy consumption”; C58:41-42) 
electric power (the electric power P; C52:21-22) and cooking time (heating time; C21:60); and

a controller (the control means 19; C18:56, Figs. 23-24) that controls at least heating (the optimal heating; C18:59) by the heater and includes a processor (a microcomputer of the control means 19; C18:55-56. Fig. 53) and memory (a database in a microcomputer; C18:55-56) storing (being stored; C18:55) a control program (a block diagram; C32:45, Fig. 58), wherein the control program, when executed by the processor, causes the controller to perform:

analyzing (judging that it is the temperature of the food 6; C27:32-33 [and] calculates; C16:64) an appearance characteristic (“the amount, shape of the food 6”; C16:30-31) of the heated material based on (C28:28) an image (the output of “a CCD image sensor capable of recognizing the shape or color of the food 6”; C28:25-27) captured by the image sensor;

reading (reading of the codes optically; P34:65) the heating control information applied to the heated material from the image captured by the image sensor; and

(being determined; C20:49) whether the heating control information read by the reading is within the acceptable range corresponding to the heating control information read by the reading,

wherein when the heating control information read by the reading is within the acceptable range, the controller execute heating control (the control for the optimum heating by comparing; C18:59-60) based on the heating control information read by the reading, and

when the heating control information read by the reading is not (out of the “control to estimate a driving timing of the rotary waveguide 8, a heating output or a heating end time, etc”.; C10:54-56) within the acceptable range, the controller does not execute (stops from “A ratio of stops and continuations of heating in the intermittent heating is changed”; C19:58-60) heating control based on the heating control information read by the reading.

	Yoshino discloses “database” software, “the acceptable range”, “electric power” and “cooking time”, but is silent regarding hardware for 
an information storage
wherein the acceptable range includes a value obtained by a product of electric power and cooking time

	However Yoshino-19th-embodiment discloses, in the same field,
an information storage (a registration memory means 164; C35:34, Fig. 61, 19th embodiment; C7:45)

	The advantage of using Yoshino-19th-embodiment’s registration memory means 164 is to provide a physical means for the information in the database called by the arithmetic-logic unit to be delivered to the arithmetic unit in the CPU.
th-embodiment’s registration memory means 164 to Yoshino’s microcomputer of the control means 19 in order to provide a physical means for the information in the database called by the arithmetic-logic unit to be delivered to the arithmetic unit in the CPU.

	Yoshino discloses “a controller that controls at least heating by the heater” and “a control program” as mapped above, Yoshino in view of Yoshino-19th embodiment is silent regarding

wherein the acceptable range includes a value obtained by a product, of electric power and cooking time

	However Mills discloses, in the same field for “Adaptive Cooking Control for An Oven” (title, Fig. 3

    PNG
    media_image3.png
    849
    590
    media_image3.png
    Greyscale
), 
wherein the acceptable range (100 KJ-200 KJ; P65:11, 14) includes a value (the total delivered energy; P65:8 and 100 KJ; P65:11) obtained by a product (the calculated average power; P65:11, 333.33 Watt x(5 min x 60 sec/min) x (0.001)((KJ/sec)/Watt)=99.999 KJ =100 KJ), of electric power (333.33 Watts/sec; P65:12) and cooking time (time (e.g., 5 minutes); P65:10 and 5 minutes; P65:12)
	
(P2:1-2 and P3:12-13).

	Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Yoshino in view of Yoshino-19th embodiment with Mills by replacing Yoshino’s “electric power P” and “heating time” without calculating the energy with Mills’ “total delivered energy” using “the calculated average power” and “time (e.g., 5 minutes)” in order to “cook using more than one heating source (e.g., convection, steam, microwave, etc.)” and automatically “produce a balance between browning and cooking”.

	Regarding claim 2, Yoshino in view of Yoshino-Fig.61 embodiment and Mills discloses
the heating control information (Yoshino: the heating range coded and printed by bar codes or the like on a package of the variety box lunch; C34:63-64, which is read and stored into the database in a microcomputer of the control means 19) and the acceptable range (Yoshino: a heating range; C34:2) of the heating control information are registered in the information storage unit (Yoshino: a registration memory means 164; C35:34, Fig. 61, 19th embodiment; C7:45) so as to correspond to a plurality (Yoshino: the number of the dimensions of “a shape of the food 6 can be detected”; C16:30-31) of the appearance characteristics (Yoshino: the dimensions of “a shape of the food 6 can be detected”; C16:30-31) of the heated material (Yoshino: any food 6; C18:50).

	Regarding claim 3, Yoshino in view of Yoshino-Fig.61 embodiment and Mills discloses
when the information determination unit (Yoshino: The control means 19 determining a rotating time of the motor 18 and controls the emission direction; C13:9-11) determines that heating by the heater (Yoshino: the magnetron 2; C43:36-37, Fig. 23) is impossible (Yoshino: the food outside the heating range is not heated; C34:46-47) with respect to the appearance characteristic (Yoshino: a dimension of “a shape of the food 6 can be detected”; C16:30-31), the controller does not (Yoshino: stop; C10:60) execute heating control (Yoshino: the control action of “The control means 19”; C16:58).

	Regarding claim 6, Yoshino in view of Yoshino-Fig.61 embodiment and Mills discloses 
the appearance characteristic (Yoshino: a dimension of “a shape of the food 6 can be detected”; C16:30-31) comprises an occupancy (Yoshino: the food 6 detected; C16:30-31) of an item (Yoshino: the food 6; C16:30-31) to be heated, and
in the information storage (Yoshino: a registration memory means 164; C35:34, Fig. 61, 19th embodiment; C7:45), the acceptable range (Yoshino: a heating range; C34:2) of the heating control information (Yoshino: the heating range coded and printed by bar codes or the like on a package of the variety box lunch; C34:63-64, which is read and stored into the database in a microcomputer of the control means 19) and a corresponding occupancy range (Yoshino: volumetric range of “the material, shape, location of the food 6”; C18:56-58) are registered.

	Regarding claim 7, Yoshino in view of Yoshino-Fig.61 embodiment and MIlls discloses 
the appearance characteristic (Yoshino: the dimensions of “a shape of the food 6 can be detected”; C16:30-31) further comprises a shape (Yoshino: “a shape”; C16:30-31) of an item (Yoshino: “the food 6”; C16:30-31) to be heated, and in the information storage unit  (Yoshino: a registration memory means 164; C35:34, Fig. 61, 19th embodiment; C7:45), the acceptable range (Yoshino: a heating range; C34:2) of the heating control information (Yoshino: the heating range coded and printed by bar codes or the like on a package of the variety box lunch; C34:63-64, which is read and stored into the database in a microcomputer of the control means 19), a corresponding occupancy range (Yoshino: volumetric range of “the material, shape, location of the food 6”; C18:56-58) and a corresponding shape (Yoshino: the shape of the food 6; C18:56-58) are registered.

	Regarding claim 8, Yoshino in view of Yoshino-Fig.61 embodiment and Mills discloses 
the value (Mills: the total delivered energy; P65:8 and 100 KJ; P65:11) comprises a lower limit (Mills: 100 KJ; P65:11) and an upper limit (Mills: 200 KJ; P65:14) of the acceptable range (Mills: 100 KJ-200 KJ; P65:11, 14).


Claims 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshino (US 6,274,859) in view of Mills (US 2013/0092682) and Nonaka (US 2015/0160624).

	Regarding claim 4, Yoshino discloses 
A heating cooking system (a high frequency heating apparatus; C43:33, Figs. 23-24

    PNG
    media_image1.png
    648
    542
    media_image1.png
    Greyscale
  
    PNG
    media_image2.png
    783
    366
    media_image2.png
    Greyscale
) comprising: 
(a general microwave oven; C11:13) that heats a food (any food 6; C18:50, MPEP 2115); and
an external device (the operation panel 64; Fig. 24 which is a mobile terminal) that is communicably connected to the heating cooker, wherein: 
the heating cooker includes 
	a heating chamber (the heating chamber 4; C43:35, Figs. 23-24),
	an image sensor (a CCD image sensor; C28:25-26) that captures the heating chamber,
	an information storage (database in a microcomputer of the control means 19; C18:55-56, Fig. 53) in winch an acceptable range (a heating range; C34:2) of heating control information (the heating range coded and printed by bar codes or the like on a package of the variety box lunch; C34:63-64, which is read and stored into the database in a microcomputer of the control means 19) corresponding to an appearance characteristic (the material, shape and color from the recitations “every condition such as the material, shape, location, temperature and the like of the food 6”; C18:56-58 and “color”; C28:26) is registered, wherein the acceptable range defines a value (the inherently numeric value of “the energy consumption”; C58:41-42) obtained by a product of electric power (the electric power P; C52:21-22) and cooking time (heating time; C21:60),
 
	a controller (A control means 19; C10:41-42, Figs. 23-24) that controls at least heating (the direction of the electromagnetic waves; C42-43 wherein the EM-waves heat a food) of the heated material, and 
	a transmitter and receiver that transmits an image captured by the image sensor (a CCD image sensor; C28:25-26) to the external device, 
	the external device includes a processor (a microcomputer of the control means 19; C18:55-56. Fig. 53) and a memory (a database in a microcomputer; C18:55-56) storing a program (a block diagram; C32:45, Fig. 58), and the program, when executed by the processor, causes the external device to perform:

	analyzing (judging that it is the temperature of the food 6; C27:32-33 [and] calculates; C16:64) an appearance characteristic (“the amount, shape of the food 6”; C16:30-31) of the heated material based on (C28:28)  an image (the output of “a CCD image sensor capable of recognizing the shape or color of the food 6”; C28:25-27) captured by the image sensor,

	reading (reading of the codes optically; P34:65) the heating control information applied to the heated material from the image captured by the image sensor,

	determining (determines; C13:10 [by] comparing the outputs of the operation panel 64, weight sensor 23, temperature sensor 26, etc. with the database; C18:59-63)  whether the heating control information read by the reading is within the acceptable range corresponding to the heating control information read by the reading, and

	transmitting (the connecting arrows in Fig. 23 sending signals to; C51:28-29) a result (the output from “19”; Fig. 23) of determination (being determined by; C49:63) by the determining (determining; C13:10 [by] comparing the outputs of the operation panel 64, weight sensor 23, temperature sensor 26, etc. with the database; C18:59-63) to the heating cooker, and

	when the heating control information read by the reading is within (inside the heating arrange from “a heating range setting means 153 to set a heating range”; C15:9-10) the acceptable range (the heating arrange from “a heating range setting means 153 to set a heating range”; C15:9-10), the controller executes heating control based on the heating control information read by the reading, and

	when the heating control information read by the reading is not (out of the “only inside the bottom face of the heating chamber 4”; C15:9-10)) within (only inside the bottom face of the heating chamber 4; C15:9-10) the acceptable range, the controller does not execute (stop; C10:60) heating control based on the heating control information read by the reading.

	Yoshino discloses “a value”, “electric power and cooking time”, “the image sensor to the external device”,  “the heating cooker” and “an acceptable range” as mapped above, but is silent regarding

a value obtained by a product of electric power and cooking time

a transmitter and receiver that transmits an image captured by the image sensor to the external device

the external device includes a processor and a memory storing a program, and the program, when executed by the processor, causes the external device

	However Mills discloses, in the same field for “Adaptive Cooking Control for An Oven” (title, Fig. 3

    PNG
    media_image3.png
    849
    590
    media_image3.png
    Greyscale
), 
a value (the total delivered energy; P65:8 and 100 KJ; P65:11) obtained by a product (the calculated average power; P65:11, 333.33 Watt x(5 min x 60 sec/min) x (0.001)((KJ/sec)/Watt)=99.999 KJ =100 KJ), of electric power (333.33 Watts/sec; P65:12) and cooking time (time (e.g., 5 minutes); P65:10 and 5 minutes; P65:12)
	
(P2:1-2 and P3:12-13).

	Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Yoshino in view of Yoshino-19th embodiment with Mills by replacing Yoshino’s “electric power P” and “heating time” without calculating the energy with Mills’ “total delivered energy” using “the calculated average power” and “time (e.g., 5 minutes)” in order to “cook using more than one heating source (e.g., convection, steam, microwave, etc.)” and automatically “produce a balance between browning and cooking”.

	Yoshino discloses “the image sensor to the external device”,  “the heating cooker” and “an acceptable range” as mapped above, but is silent regarding

a transmitter and receiver that transmits an image captured by the image sensor to the external device

the external device includes a processor and a memory storing a program, and the program, when executed by the processor, causes the external device

	However, Nonaka discloses, in the technical field for “a configuration of the cooking assisting system” (P15:2, Fig. 7

    PNG
    media_image4.png
    700
    487
    media_image4.png
    Greyscale
)

a transmitter (the transmitter of “an information transceiver 501”; P163:1-2, Fig. 7) and receiver (the receiver of “an information transceiver 501”; P163:1-2, Fig. 7) that transmits an image (an image of that location; PGPUB P295:8) captured by the image sensor (the camera application; P145:6) to the external device (a terminal apparatus 100; P142:2, Fig. 7),

the external device includes a processor (information processor 105; P81:3, Fig. 7) and a memory (103; P81:2, Fig. 7) storing a program (a sequence chart illustrating an example of the cooking assisting program of another embodiment; P17:2-3, Fig. 9), and the program, when executed by the processor, causes the external device

	The advantage of using Nonaka’s information transceiver 501 is to connect the uplink and downlinks of a communication system and exchange the desired data as fast as possible without an error through the communication system.
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Yoshino with Nonaka by applying Nonaka’s information transceiver 501  through Internet 16 to Yoshino’s high frequency microwave heating apparatus in order to connect the uplink and downlinks of a communication system and exchange the desired data as fast as possible without an error through the communication system.

	Regarding claim 9, Yoshino in view of Mills and Nonaka discloses 
the value (Mills: the total delivered energy; P65:8 and 100 KJ; P65:11) comprises a lower limit  (Mills: 100 KJ; P65:11) and an upper limit (Mills: 200 KJ; P65:14) of the acceptable range (Mills: 100 KJ-200 KJ; P65:11, 14).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shim (US-20120125921), Shimizu (US-20170108351).

	Examiner’s Suggestions: Examiner suggests the correlations of an appearance characteristic and an acceptable range of heating setting values in paragraph 106 in the PGPUB in combination of the 2nd-6th columns in Fig. 11.

To screen the inventive feature, the connections of the blocks in Fig. 2, e.g., the controller directly connected with both of the information determination unit and an operation unit, wherein the operation unit includes a touch panel or a plurality of keys (Para. 48) and connected to the information determination unit through the information storage unit, and the information determination unit is connected to both of the appearance characteristic analysis unit and the information reading unit.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GYOUNGHYUN BAE whose telephone number is (571)270-5942.  The examiner can normally be reached on 5/4/9.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GYOUNGHYUN BAE/Examiner, Art Unit 3761     

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761